DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 10/26/2018 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-29 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of A system comprising a data analysis engine, a first data source and a second data source, the engine being configured to cross reference content within each of the first data source and the second data source, the content within the first data source being defined relative to a first point in time, the second data source comprising a data repository configured for storing original data content and modified data content, the original and modified content being addressable for facilitating fully-consistent point-in-time retrieval thereof without the use of locks or replicas, the data repository comprising: a first corpus defined by two or more digital files which are associated with the original content, the two or more digital files being inter-related to one another at a first point-in-time, the first corpus including hypertext links that allow users to traverse links, moving from one digital file at the first point-in-time to another inter-related digital file at the same first point-in-time via a web browser, the first corpus defining a snapshot of the two or more digital files as they existed at the first point-in-time, a log detailing actions implemented on the two or more of the digital files, a second corpus defined by two or more digital files which are associated with the original content, the two or more digital files being inter-related to one another at a second point-in-time, the second corpus being defined by a versioned repository generated after an action is implemented on the one of the two or more digital files of the first corpus, wherein the versioned repository includes an updated version of the entire first corpus at the second point-in-time, the updated version including one or more modified digital files which are associated with the modified content and hypertext links that allows users to traverse links, moving from one digital file at the second point-in-time to another inter-related digital file at the second point-in-time via a web browser, the second corpus defining a snapshot of the two or more digital files as they existed at the second point-in-time, and a point-in-time version identifier defining a revision number associated with each corpus such that the first corpus is defined by a first revision number and the second corpus defined by a second different revision number, each revision number providing a point-in-time identifier and retrieval point of the totality of digital files defined by each of the first corpus and the second corpus respectively, and wherein the data repository is configured: to use the revision number for each of the first and second corpus in combination with the hypertext links within each of the first corpus and the second corpus to constrain a user traversal of the hyperlinks defined within each of the first corpus and the second corpus to those documents that are defined wholly within the first corpus and the second corpus respectively, and to use the revision numbers in generating point-in-time hyperlinks such that retrieved query result sets can be traversed at any particularly retrieved point-in-time using the generated point-in-time hyperlinks which are specific to that retrieved query result set, and wherein the data analysis engine is configured to define within the first data source a tuple comprising a date stamp for the first data source's last change event and identified content within the first data source that is referenced to content within the second data source's content, the data analysis engine being further configured to use the tuple to parse the first corpus and the second corpus to identify changes in the second data source content that is relevant to the first data source content, as recited in independent claims 1, 22, and 23.
Cowan) clearly teaches searching the display of multiple versions data, and the applicant’s submitted prior art of their own commercial product LWB clearly displays multiple versions of data, the detailed claim limitations directed towards the specific retrieval of point-in-time copies (without locks or replicas) via the use of generated hyperlinks and revision numbers to specific query result sets, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-21, and 24-29 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2007/0136394 issued to Cowan et al. on 06 October 2015.  The subject matter disclosed therein is pertinent to that of claims 1-29 (e.g., methods to display different versions of data).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 15, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168